Fourth Court of Appeals
                                            San Antonio, Texas
                                                   August 3, 2017

                                                No. 04-15-00688-CV

                       IN THE ESTATE OF CARLOS AGUILAR, DECEASED,

                         From the County Court at Law No 2, Webb County, Texas
                                  Trial Court No. 2012-PB4-000048 L2
                                 Honorable Jesus Garza, Judge Presiding


                                                   ORDER
Sitting:            Karen Angelini, Justice
                    Marialyn Barnard, Justice
                    Rebeca C. Martinez, Justice1

           The panel has considered the Appellee’s Motion for Rehearing, and the motion is DENIED.



                                                                 _________________________________
                                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2017.


                                                                 ___________________________________
                                                                 Luz Estrada
                                                                 Chief Deputy Clerk




1
    Dissents to the denial of the motion for rehearing without requesting a response. See Tex. R. App. P. 49.2.